Citation Nr: 0515428	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine with ankylosing 
spondylitis, prior to June 17, 2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis of the cervical spine with ankylosing 
spondylitis, from June 17, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for atopic dermatitis of the hands.

4.  Entitlement to an effective date for an award of service 
connection for arthritis of the cervical spine with 
ankylosing spondylitis, prior to April 19, 2000.

5.  Entitlement to an effective date for an award of service 
connection for atopic dermatitis of the hands, prior to April 
19, 2000.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 2002, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
ankylosing spondylitis of the cervical spine and a skin 
disability.  Based on the receipt of additional evidence, the 
RO, in a rating decision dated in June 2002, the RO granted 
service connection for arthritis of the cervical spine with 
ankylosing spondylitis, and granted service connection for 
atopic dermatitis of the hands.  Each of these disabilities 
was evaluated as 10 percent disabling, effective April 19, 
2000.  In a rating decision dated in January 2004 the RO 
increased the evaluation assigned for arthritis of the 
cervical spine with ankylosing spondylitis to 30 percent, 
effective June 17, 2003.  The veteran has disagreed with the 
evaluations assigned for his service-connected disabilities, 
and the effective date of the awards of service connection.  

The veteran submitted a claim for service connection for a 
low back disability in September 2002.  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that higher ratings are warranted for his 
service-connected disabilities, and the award of service 
connection should be effective the day following his 
separation from service.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the VA General Counsel has held that if, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  In the present case, 
VCAA notice was not provided as to the service connection 
claims adjudicated in June 2002.  As such, the opinion of the 
General Counsel is inapplicable, and the VA is required to 
comply with the VCAA.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  The Board notes that the statement of the 
case issued in August 2002 provided the pertinent regulation 
concerning VA development, but this is not sufficient to 
comply with the requirements of the law.  

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  The appellant and his representative 
must be provided notice of what specific 
information and/or specific medical or 
lay evidence is necessary to substantiate 
his claims for higher initial ratings for 
arthritis of the cervical spine with 
ankylosing spondylitis, and for atopic 
dermatitis of the hands, as well as for 
an earlier effective date for the grant 
of service connection for each of these 
disabilities.  The veteran must be 
apprised of what specific evidence, if 
any, he is expected to obtain and submit, 
and what specific evidence will be 
retrieved by VA.  He must also be advised 
to send any evidence in his possession 
pertinent to the appeal to VA.  

2.  If additional evidence is obtained 
pursuant to the above action, the RO 
should readjudicate the issues on appeal.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


